
	

113 HR 1485 IH: To amend the National Flood Insurance Act of 1968 to modify the phase-in increases in flood insurance premium rates for certain properties, and for other purposes.
U.S. House of Representatives
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1485
		IN THE HOUSE OF REPRESENTATIVES
		
			April 11, 2013
			Mr. LoBiondo
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the National Flood Insurance Act of 1968 to
		  modify the phase-in increases in flood insurance premium rates for certain
		  properties, and for other purposes.
	
	
		1.Modification of phase-in
			 increases of flood insurance premium rates for certain properties
			(a)Change of
			 ownership of second homes, business properties, and primary
			 residencesSection 1307(g)(2)
			 of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(g)(2)) is amended
			 by striking 2012 and inserting 2012, except for
			 properties referred to in paragraphs (3) and (4) of section
			 1308(e).
			(b)Second homes and
			 business properties and change of ownership of primary residencesSection 1308(e) of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4015(e)) is amended—
				(1)in paragraph (1),
			 by striking ; and and inserting a semicolon;
				(2)in paragraph
			 (2)—
					(A)by striking
			 described in subparagraphs (A) through (E) and inserting
			 described in subparagraphs (B), (C), and (E); and
					(B)by striking the
			 period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following new paragraphs:
					
						(3)described in subparagraphs (A) and (D) of
				section 1307(a)(2) shall be increased by 12.5 percent each year, until the
				average risk premium rate for such properties is equal to the average of the
				risk premium rates for properties described under paragraph (1); and
						(4)that are primary residences purchased after
				the date of the enactment of the Biggert-Waters Flood Insurance Reform Act of
				2012 (title II of division F of Public Law 112–141), shall be increased by 12.5
				percent each year as if such increase began on the date of the enactment of
				such Act, until the average risk premium rate for such properties is equal to
				the average of the risk premium rates for properties described under paragraph
				(1).
						.
				(c)Effect on rates
			 changed due to Biggert-Waters Flood Insurance Reform Act of
			 2012The Administrator of the
			 Federal Emergency Management Agency shall adjust the chargeable risk premium
			 rates for flood insurance under the National Flood Insurance Act of 1968 (42
			 U.S.C. 4001 et seq.) for properties referred to in paragraphs (3) and (4) of
			 section 1308(e) of such Act (42 U.S.C. 4015(e)), as added by subsection (b) of
			 this section, as if the amendments made by subsections (a) and (b) of this
			 section were enacted at the same time as the Biggert-Waters Flood Insurance
			 Reform Act of 2012 (title II of division F of Public Law 112–141).
			
